Title: From George Washington to the U.S. Senate and House of Representatives, 25 May 1796
From: Washington, George
To: United States Senate and House of Representatives


        
          United States May the 25th 1796.
          Gentlemen of the Senate and of the House of Representatives,
        
        The Measures, now in operation for taking possession of the posts of Detroit and Michilimackinac, render it proper, that provision should be made for extending to those places and any others alike circumstanced the civil authority of the north western territory. To do this will require an expence, to defray which the ordinary salaries of the Governor and Secretary of that territory appear to be incompetent. The forming of a new County or new Counties and the appointment of the various Officers, which the just exercise of Government must require, will oblige the Governor & Secretary to visit those places and to spend considerable time in making the arrangements necessary for introducing and establishing the Government of the United States. Congress will consider what provision will in this case be proper.
        
          G: Washington.
        
       